DETAILED ACTION
The following is a Reasons for Allowance. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/21 has been entered, in which Applicant amended claims 1, 13, and 20, cancelled claims 9 and 22, and added new claim 26. Claims 1-4, 7, 11-16, 18-21, and 23-26 are pending in this application and have been allowed as presented below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-4, 7, 11-16, 18-21, and 23-26 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
The 35 USC § 103 rejections of claims 1-4, 7, 11-16, 18-21, and 23-26 are withdrawn in light of Applicant’s amendments and explanations.

Allowable Subject Matter
Claims 1-4, 7, 11-16, 18-21, and 23-26 are allowable.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
generating, automatically in response to a change to a dynamic maturity state of an enterprise architecture, a knowledge base query of query keywords extracted from an operational analytics outcome and from an associated assessment recommendation, 
wherein the assessment recommendation includes a resolution for an issue within the enterprise architecture based on an architecture assessment, and 
wherein the assessment recommendation is associated with the operational analytics outcome based on a match between assessment capabilities and analytics capabilities, 
…
automatically compiling a first set of recommendations based on the selected recommendation templates, wherein the first set of recommendations includes the assessment recommendation; 
outputting the first set of recommendations; determining one or more information technology operational analytics (ITOA) outputs associated with the first set of recommendations, wherein the one or more ITOA outputs includes the operational analytics outcome; 
determining one or more analytics capability groups for each ITOA output; 
selecting one or more of the first set of recommendations for each of the one or more analytics capability groups based on analytics capability selection criteria, 
wherein the analytics capability selection criteria include analytics capabilities matched to assessment capabilities of the first set of recommendations, and 
…
generating
wherein the generating of the ranked list of the second set of recommendations comprises: determining a term frequency-inverse document frequency (TF-IDF) value for the extracted keyword phrases and concept tags within each of the second set of recommendations; and
sorting the second set of recommendations according to the TF-IDF values to yield the ranked list, 
wherein the ranked list provides personalized and contextual recommendations for an enterprise account based on health-controls, self-assessments and generated service delivery metrics
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 13 and 20, and dependent claims 2-4, 7, 11, 12, 14-16, 18, 19, 21, and 23-26 are likewise allowable. 
The closest prior art of record is described as follows:
Bettiah et al. (U.S. Patent Number 10505825) - The abstract provides for the following: The operation of an automatic service monitoring system (SMS) is directed by 
Dill (U.S. Patent Application Publication Number 2004/0098392) - An exemplary embodiment of the invention relates to a method, system, and storage medium for creating and maintaining an enterprise architecture over a network.  The system comprises at least one client system; a server operably coupled to the client system via the network; a plurality of business applications executable via the server; a data storage device in communication with the server via the network; an enterprise architecture assessment model executing on the system; and a maturity model map generated via the enterprise architecture assessment model.  The maturity model map comprises a process component, an organization component, a business component, and a technology component.  The maturity model map is generated using information stored in the data storage device.  Other embodiments of the invention include a method and storage medium for implementing enterprise architecture assessment model.
Lyons et al. (U.S. Patent Application Publication Number 2018/0181625) - The abstract provides for the following: In an illustrative embodiment, methods and systems for identifying prospective new clients based upon review of current clients include accessing a book of business of a user of a transactional platform to identify current clients, identifying, key terms relevant to each of the clients, automatically performing Internet searches, each search using different groupings of the key terms, automatically 
Umesh Harigopal et al. “Cognizant Enterprise Maturity Model (CEMM).” The abstract provides for the following: This paper presents the cognizant enterprise maturity model (CEMM). The model provides tripartite usage of calibration, capability assessment, and maturity advancement. The entry point is an organizational and departmental profiler that provides relevance measures based on fuzzy multicriteria group decision-making (FMCGDM) capabilities to key maturity areas (KMAs) identified for the five-level MM. These relevance measures allow organizations to weigh and score the KMAs and nurture the model based on their experience and industry experience. Each KMA comes with a set of goals and abilities. CEMM relies on four criteria: 1) cognizant environments; 2) knowledge utilization and leverage; 3) SEI SW-CMM and people-CMM; and 4) adaptive enterprise and distinguishes between information and knowledge management (KM).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624